Citation Nr: 9929210	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for tinea 
vesicolor.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from January 1969 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Houston Regional Office (RO).  In a September 1995 
rating decision, the RO denied the claim of service 
connection for PTSD.  In a September 1996 rating decision, 
the RO denied a claim seeking a compensable evaluation for 
tinea vesicolor.  


FINDINGS OF FACT

1.  Competent evidence has been submitted linking the post-
service findings of PTSD to service.

2.  Tinea vesicolor is manifested by itching and blistering, 
with bumps on the left arm, dry skin on the hands, and 
assessments of eczema, xerosis, and post-inflammatory 
hyperpigmentation, for which medications were prescribed.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PSTD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a 10 percent evaluation for tinea 
vesicolor are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Codes 7806, 7813 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well-Grounded Analysis for PTSD Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Because the appellant served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, psychosis manifest to a degree of 10 percent within one 
year from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Id.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  A well-grounded claim of PTSD 
requires medical evidence of a current disorder, lay 
evidence, presumed credible, of an in-service stressor, and 
medical evidence linking the two.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998);  Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 136-37 (1997).  See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) (well-grounded claim requires medical evidence of 
current disability, lay evidence of incurrence or aggravation 
of a disease or injury in service, and a medical link between 
the two).  

As to the first element of a well-grounded claim, requiring 
medical evidence of current PTSD, the June 1995 psychiatric 
examination indicated an impression of probable PTSD; the 
examiner noted that two of three avoidance symptoms were not 
identified.  Other medical evidence of record found 
psychiatric disorders, other than PTSD.  For example, March 
and April 1994 VA clinical records noted dysthymia and 
compulsive personality traits, and rule out PTSD.  An October 
1995 VA psychiatric treatment note found post-traumatic 
stress symptoms, but the examiner there indicated that the 
appellant did not meet the full criteria for a diagnosis of 
PTSD.  Similarly, the March 1997 VA examination report noted 
alcohol dependence and polysubstance abuse, both in 
remission, obsessive personality disorder, and an anxiety 
disorder described as an attenuated form of PTSD.  The 
examiner, again, specifically stated that the appellant did 
not meet the criteria for a PTSD diagnosis.  The March and 
April 1994 VA clinical records, the October 1995 VA 
psychiatric treatment note, and the March 1997 VA examination 
report do not offer medical evidence of a current PTSD 
diagnosis.  While less than a clear diagnosis of PTSD, as 
required by 38 C.F.R. § 3.304(f), the impression provided in 
the June 1995 examination report of probable PTSD does offer 
the claim some plausibility.  For this reason, the evidence 
of record satisfies the initial element of a well-grounded 
claim.  

The second element of a well-grounded claim requires lay or 
medical evidence of an in-service psychiatric disease or 
injury.  The service medical records are silent as to 
psychiatric symptomatology, but the appellant's lay 
allegations of psychiatric injury in service, in the form of 
stressful events experienced, must be accepted as true for 
the limited purpose of determining whether the claim is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993) 
(truthfulness of evidence must be presumed when determining 
whether a claim is well grounded).  

As for the third element of a well-grounded claim, requiring 
medical evidence linking the current PTSD with the presumed 
in-service stressor, the basis for the June 1995 examination 
impression was the appellant's verbal recollection of 
stressful events in service.  This aspect of the examination 
report, together with the impression of probable PTSD in the 
same report, provides medical evidence linking the current 
PTSD and the presumed in-service stressor.  

Thus, the record shows, presuming the truthfulness of this 
evidence, Robinette, 8 Vet. App. at 75-76, current PTSD, a 
presumed in-service stressor, and a link between the two, 
thereby satisfying the three elements of a well-grounded 
claim.  See Gaines, 11 Vet. App. at 357; Cohen, 10 Vet. App. 
at 136-37.  The Board thus determines that the claim of 
service connection for PTSD is well grounded.  As the claim 
is well grounded, VA has a duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  Additional development, required 
pursuant to VA's the duty to assist before this decision is 
adjudicated on the merits, is addressed in the Remand section 
below.  

II.  Compensable Evaluation for Tinea Vesicolor

The claim of entitlement to a compensable evaluation for 
tinea vesicolor is well grounded, as is not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  The Board finds that, in this claim, 
VA has satisfied its duty to assist (38 U.S.C.A. § 5107(a)) 
the appellant in the development of facts pertinent to the 
claim, and sees no areas in which further development may be 
fruitful.  

The RO granted service connection for tinea vesicolor by 
April 1987 rating decision.  The service medical records 
showed that he was treated for tinea vesicolor in service, 
and a March 1987 VA examination documented remnants of tinea 
vesicolor on his back and shoulders.  A July 1987 rating 
decision continued the noncompensable evaluation.  

In January 1996, the appellant filed a claim for increase.  
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
is granted.  A claim will be denied only if the preponderance 
of the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is currently assigned a noncompensable 
evaluation under the criteria of Diagnostic Code 7813 for 
dermatophytosis, which in turn is evaluated under the 
criteria of Diagnostic Code 7806 for eczema:

With ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant . . . . . . . . . . . . . . . . . . 50 
percent.  

With exudation or itching constant, extensive lesions, 
or marked disfigurement . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . 30 
percent.  

With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . . . . 
.  10 percent.  

With slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . 
Noncompensable.  

38 C.F.R. § 4.118.  

The evidence of record relevant to this appeal is as follows:

? An August 1995 VA clinical record showed dry skin on the 
hands, assessed as xerosis/eczema.  Medications were 
prescribed.  

? A March 1996 VA clinical record showed extremely dry 
skin on the extremities and the trunk.  The assessments 
included xerosis and acne.  Medications were prescribed.  

? An August 1996 VA clinical record showed xerosis and 
eczema as continuing problems.  Examination revealed dry 
hands.  

? A September 1996 VA clinical record indicated that the 
appellant had an itching, blistering skin condition with 
bumps on the left arm.  Examination showed dry skin on 
the hands.  The assessment included eczema, xerosis, and 
post-inflammatory hyperpigmentation, for which 
medications were prescribed.  

? A February 1997 and June 1998 private clinical record 
entries showed generally dry skin and impressions of 
pruritus.  

? VA examination in September 1998 revealed no skin 
problems affecting the upper body, other than skin 
dryness.  The assessment was dry skin eczema.  The 
examiner specifically stated that he saw no lesions 
resulting from his recurrent tinea vesicolor.  The 
examiner also noted that he prescribed medication for 
eczema and recommended the use of a medicated shampoo.  

The appellant and his spouse testified at a Board hearing at 
the RO in August 1999.  The appellant stated that his 
disability had worsened in recent years, causing discomfort, 
sleeplessness, and itching.  He indicated that his condition 
impacted his employment, as he had to switch jobs from one 
requiring outside work to one requiring inside work.  His 
spouse reported that the tinea vesicolor affected the 
appellant's shoulders, arms, back, and chest, and that he 
scratched his blisters to the point of bleeding.  It was 
noted by the undersigned that the disability was visible 
during the hearing.  

As noted above, a 10 percent evaluation may be assigned where 
the disability results in exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  In this case, the disability 
was visible to the undersigned during the hearing.  Moreover, 
the appellant and his spouse testified that the disability 
caused significant itching and required the use of medication 
on a continuous basis.  The relevant evidence described above 
generally supports the appellant's contentions.  The VA and 
private clinical records, and the VA examinations, documented 
generally dry skin.  Moreover, the September 1996 VA clinical 
record indicated that the appellant had an itching, 
blistering skin condition with bumps on the left arm, similar 
to that noted at the hearing.  In all this evidence, 
medications were prescribed to treat the disability.  
Although the September 1998 VA examination results revealed 
no skin problems affecting the upper body, other than skin 
dryness, the September 1996 results, coupled with the 
consistent findings of dry skin, are sufficient to warrant a 
10 percent evaluation under Diagnostic Code 7806.  For these 
reasons, the Board determines that the evidence supports a 
10 percent evaluation.  

A higher evaluation of 30 percent may be warranted if the 
disability was manifested with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A still higher 
50 percent evaluation might be assigned if the disability was 
manifested with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  However, the evidence described above does not 
indicate marked disfigurement caused by tinea vesicolor, 
constant exudation or itching, extensive lesions, crusting, 
or systemic or nervous manifestations.  For these reasons, it 
is the determination of the Board that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for tinea vesicolor.  


ORDER

The claim of service connection for PTSD is well grounded.  

Entitlement to a 10 percent evaluation for tinea vesicolor is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  


REMAND

As the claim of service connection for PTSD is well grounded, 
VA has a duty to assist in the development of facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32,807-08 (June 18, 1999) (effective March 7, 1997, codified 
at 38 C.F.R. § 3.304(f) (1999)).  See 38 C.F.R. § 3.304(f) 
(1998) (Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the stressor is related to combat, 
service department evidence that the appellant engaged in 
combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation is accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor).  38 U.S.C.A. § 1154(b); Cohen, 
10 Vet. App. at 136-37.  

In a claim for service connection for PTSD, the question of 
the existence of an event claimed as a recognizable stressor 
must be resolved by adjudicatory personnel.  If the 
adjudicators conclude that the record established the 
existence of such a stressor(s), then and only then, should 
the case be referred for medical examination to determine the 
sufficiency of the stressor and as to whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner(s) precisely what stressor or stressors have 
been accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the record does not 
establish the existence of an alleged stressor or stressors 
in service, a medical examination to determine whether PTSD 
due to service is present would be pointless.  Likewise, if 
the examiners render a diagnosis of PTSD that is not clearly 
based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  West v. Brown, 7 Vet. App. 
70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  See 
Hayes v. Brown, 5 Vet. App. 60 (1993).  See also Moreau v. 
Brown , 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996) (neither noncombat claimant' s testimony 
alone nor medical statements finding a relationship between 
claimant's recitation of claimed stressors and a diagnosis of 
PTSD can qualify as corroborating evidence of a stressor).  

As discussed below, the RO should make a specific 
adjudicatory determination as to whether the appellant was 
engaged in combat; ask him to provide any further specific 
information as to his alleged stressors; utilize, if 
appropriate, the assistance of the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)?; make a specific 
determination as to which stressor(s) are verified; and, only 
if a stressor is verified, have the appellant examined by a 
VA psychiatrist to determine any link between a diagnosis of 
PTSD and any verified stressor.  

On another topic, by February 1999 rating decision, the RO 
declined to reopen a previously denied claim of service 
connection for a skin disorder due to exposure to herbicide 
agents.  That claim was originally denied by August 1994 
rating decision.  The appellant filed a timely notice of 
disagreement and the RO issued a statement of the case.  
However, he thereafter withdrew the appeal, thereby making 
the August 1994 rating decision final.  In August 1996, he 
sought to reopen his claim, which the RO declined in February 
1999.  In May 1999, the appellant referred to a claim 
concerning a skin disorder related to Agent Orange exposure.  
This communication appears to satisfy the definitional 
elements of a notice of disagreement.  See 38 C.F.R. 
§ 20.201.  The RO has not issued a statement of the case in 
response to the appellant's disagreement.  To cure this 
procedural defect, the claim is remanded for the issuance of 
a statement of the case.  Ledford v. West, 136 F.3d 776 (Fed. 
Cir. 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).  

The case is REMANDED for the following development:

1.  After securing any necessary 
release(s), the RO should obtain from the 
Houston VAMC and Houston Vet Center 
copies of all treatment and clinical 
records concerning the appellant's PTSD.  
Any documents thus obtained should be 
associated with the claims file.  

2.  The RO must next determine whether 
the appellant, based on the evidence of 
record, engaged in combat.  If so, absent 
evidence to the contrary, the claimed in-
service stressor is considered to be 
conclusively shown.  

3.  If the RO determines the appellant 
was not engaged in combat, then it should 
request that the appellant provide, 
within a reasonable period of time, any 
additional information relevant to his 
claimed stressor(s), including specific 
information as to the date and location 
of the incident(s), the full names of any 
casualties, the unit designation to the 
company level , and the designation of 
any other units involved.  All 
information obtained should be added to 
the claims file.  

4.  After the above action has been 
accomplished, if the appellant has 
provided more specific information as to 
the alleged stressors, then the RO should 
review the claims file and prepare a 
summary of the claimed stressor(s) based 
on review of all pertinent documents.  
This summary, and all supporting 
documents regarding the claimed 
stressor(s), should be sent to USASCRUR, 
at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the appellant's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
identify  the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  (If the appellant does not 
respond within a reasonable time, the RO 
should rely on the evidence already of 
record.)  

5.  After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the appellant to be 
afforded a VA psychiatric examination to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims folder and a 
copy of this REMAND must be made 
available to the examiner prior to the 
examination, and the examination report 
should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing, should 
be accomplished.  

(a)  A copy of the letter informing the 
appellant of the scheduled examinations 
and the provisions of 38 C.F.R. § 3.655, 
including the need to provide "good 
cause" for any failure to appear for a 
scheduled examination, must be associated 
with the claims file.  

(b)  If the appellant fails to report for 
a scheduled examination, the RO should 
give him an opportunity to provide "good 
cause" as to why he failed to appear.  
The RO should review any submission from 
the appellant and determine whether good 
cause is demonstrated for failure to 
appear.  

(1)  If the RO determines that 
"good cause" was not shown, the RO 
should then follow the provisions of 
38 C.F.R. § 3.655 as to the 
disposition of the claims.  

(2)  If the RO determines that 
"good cause" was shown, then the 
RO should reschedule the 
examination(s).  

7.  The RO should issue to the appellant 
a statement of the case regarding his 
claim to reopen the previously denied 
claim of service connection for a skin 
disorder secondary to exposure to 
herbicide agents.  If the appellant files 
a substantive appeal within the 
appropriate time period, the claim should 
be returned to the Board for appellate 
review.  

8.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals





? USASCRUR was formerly titled the U.S. Army and Joint Services Environmental Support Unit (ESG).  In 
an October 1996 letter, ESG responded to an RO inquiry.  In 1997, ESG was redesignated USASCRUR.  In 
the interest of clarity, the acronym USASCRUR will be used throughout this decision and should be 
interpreted as also referring to ESG.  

